                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TAMMI BRISCOE,                            :
    Plaintiff,                            :
                                          :
       v.                                 :      CIVIL ACTION NO. 19-CV-0328
                                          :
TEMPLE UNIVERSITY,                        :
    Defendant.                            :

                                         ORDER

       AND NOW, this 24th day of January, 2019, upon consideration of pro se Plaintiff

Tammi Briscoe’s Motion for Leave to Proceed In Forma Pauperis (ECF No. 1),

Complaint (ECF No. 2), and Motion for Appointment of Counsel (ECF No. 3), it is

ORDERED that:

       1.     Leave to proceed in forma pauperis is GRANTED.

       2.     The Complaint is DEEMED filed.

       3.     The Complaint is DISMISSED without prejudice for failure to state a

claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons set forth in the Court’s

Memorandum.

       4.     Briscoe is given leave to file an amended complaint within thirty (30) days

of the date of this Order in the event that she can state plausible claims that cure the

defects noted in the Court’s Memorandum. Any amended complaint shall be a complete

document that identifies all of the defendants in the caption in addition to the body,

and shall describe in detail the basis for Briscoe’s claims against each defendant. Upon

the filing of an amended complaint, the Clerk of Court shall not make service until so

ORDERED by the Court.
       5.     The Clerk of Court is DIRECTED to provide Briscoe a blank copy of this

Court’s current form complaint for a plaintiff filing an employment discrimination

lawsuit bearing the civil action number for this case. Briscoe may use this form to file

her amended complaint.

       6.     Briscoe’s Motion for Appointment of Attorney (ECF No. 3) is DENIED

without prejudice at this time.

       7.     If Briscoe fails to file an amended complaint, her case may be dismissed

for failure to prosecute without further notice.

                                          BY THE COURT:


                                          /s/ Gerald J. Pappert
                                          GERALD J. PAPPERT, J.
